Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2 and 5-15 are currently pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by Examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed May 25, 2021, with respect to the rejections of Claims 1-2 and 5-15 under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant first alleges that the present invention is patent eligible because it is not directed towards a mental process, specifically because it is properly analogized to Claim 2 of Example 37, and Claim 1 of Example 38, e.g. see pgs. 11-15 of Remarks – Examiner disagrees.
As an initial matter, Examiner notes that the presently amended Claims are no longer classified as being directed towards a mental process, but rather are instead interpreted as being directed towards a certain method of organizing human activities, as will be explained in further detail below.  Additionally, contrary to Applicant’s assertion, Examiner does not assert that the present invention is distinguished from Examples 37 and 38 merely because the present 
With regards to the disclosures from the present Specification indicating that a user may “forget to input data when prompted,” and “often be unable to answer when prompted,” this pertains to the step of actually gathering the data, which, as explained below, is considered an additional element rather than the abstract idea.  Furthermore, as further explained below, the additional element of periodically retrieving the data is considered to be insignificant extra-solution activity, specifically mere data gathering, e.g. see MPEP 2106.05(A).
Examiner further notes that the newly amended limitations of the pairing of the devices, and the specific limitations defining the glucose sensor and insulin administration device, these also represent additional elements, specifically mere instructions to apply the exception to generic structural elements such as a computer and medical devices.
Applicant further alleges that the present invention is patent eligible because it integrates any identified abstract idea into a practical application, specifically citing improvements from paragraphs [0006] and [0009] of the present Specification, e.g. see pgs. 15-18 of Remarks – Examiner disagrees.
arguendo, that the present invention results in improved regimen adherence, this represents an improvement to the abstract idea rather than a technological improvement.  For example, any alleged improvement in data accuracy is achieved by mere virtue of automating the data gathering step instead of requiring that a user manually input data.  That is, this improvement is achieved not because of any specific step and/or feature unique to the presently claimed invention, but instead is achieved entirely by virtue of merely applying this operation to a computer and/or using the computer as a tool to track data.  In contrast, the invention of Claim 1 of Example 40 is entirely directed towards a specific method of collecting and analyzing network traffic data such that it avoids excess traffic volume on the network and hindrance of network performance.  
For the aforementioned reasons, Claims 1-2 and 5-15 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed May 25, 2021, with respect to the rejections of Claims 1-2 and 5-15 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-2 and 5-15 are within the four statutory categories.  Claims 1-2 and 5-14 are drawn to an apparatus for monitoring patient insulin regimen adherence, which is within the four statutory categories (i.e. machine).  Claim 15 is drawn to a method for monitoring patient insulin regimen adherence which is within the four statutory categories (i.e. process).
Claim 1 recites: a device comprising a processor that executes instructions stored on a memory, wherein the instructions comprise pairing the device with an insulin administration device and a glucose sensor, obtaining event data, wherein the event data pertains to an insulin medicament record that is time-stamped and labeled as either adherent or nonadherent, categorizing the event data based on the time-stamp data, grouping the event data based on the time-stamp data, and communicating a representation of adherence to an insulin dosage regimen based on the labeling of the event data, wherein each event is a fasting event or a meal event, and wherein the insulin dosage regimen comprises a basal insulin medicament dosage regimen or a bolus insulin medicament dosage regimen, and wherein each event is within a period of time that spans a plurality of days.
The limitations directed towards the computing the plurality of adherence values and combining the plurality of adherence values, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activities because they recite a mental process that a neurologist should follow when testing a patient for nervous system malfunctions (i.e. in this case the steps of classifying and binning the received data as adherent or non-adherent are properly analogized to the mental process a physician would perform in diagnosing a patient), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part 
Furthermore, the abstract idea for Claim 15 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 15 is that Claim 1 recites a device, whereas Claim 15 recites a method.
Dependent Claims 2 and 5-14 include other limitations, for example Claims 2 and 5-6 recite specific time periods, Claims 7-10 recite a particular manner of displaying the communicated data, Claim 11 recites displaying the representations of adherence, Claim 12 recites performing the aforementioned functions on a mobile device, and Claims 13-14 recite obtaining and processing glucose data from a glucose sensor, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.
Furthermore, Claims 1-2 and 5-15 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a processor, a memory, and any generic insulin device and any generic glucose sensor, which amounts to merely invoking a computer as a tool
generally link the abstract idea to a particular technological environment or field of use – for example, the events comprising certain types of metabolic events and insulin regimens and classifying the events as adherent or nonadherent to an insulin regimen amounts to limiting the abstract idea to the field of healthcare/the environment of computers, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of obtaining the event data, which amounts to mere data gathering, the recitation of pairing the devices in order to transmit data between the devices, which amounts to selecting a particular data source (i.e. the device, the insulin administration device, the glucose sensor) or type of data (i.e. insulin or glucose data) to be manipulated, and/or the recitation of communicating the representation of adherence, which amounts to an insignificant application, see MPEP 2106.05(g).
Additionally, dependent Claims 2 and 5-14 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the mobile device recited by dependent Claim 12), generally linking the abstract idea to a particular technological environment or field of use (e.g. the processing of glucose data recited by dependent Claims 13-14), and/or mere adding insignificant extra-solution activity to the abstract idea (e.g. the displaying of the representation on a display as recited by dependent Claim 11 comprises an insignificant application), and hence also do not integrate the aforementioned abstract idea into a practical application.
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Pgs. 19-23 of the present Specification discloses that that the additional elements (i.e. the memory and processor, and any other potential structural limitations) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. obtaining event data, displaying the results of an analysis of the event data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of adherence data on a database and/or electronic memory;
Dependent Claims 2 and 5-14 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than generic structural elements (e.g. the mobile device recited in dependent Claim 12) performing generic functions (e.g. the display configured to display the representation recited in dependent Claim 11).
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-2 and 5-15 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan (Pub. No. US 2015/0006462) in view of Nagasaki (Pub. No. US 2015/0130830), further in view of Sieber (Pub. No. WO 2015040166 A1) and Duke (Pub. No. US 2015/0273147).

Regarding Claims 1 and 15, Sudharsan discloses the following:  A device/method for monitoring adherence to a prescribed insulin medicament dosage regimen for a subject over time (The data processed by the system may include a patient’s insulin regimen, e.g. see paragraphs [0045] and [0050].), wherein the device comprises one or more processors  and a memory (The system includes a processor and memory, e.g. see paragraph [0071].), the memory storing instructions that, when executed by the one or more processors, perform a method of: 
retrieving records comprising a first data set, the first data set comprising a plurality of metabolic events the subject engaged in (The system receives user input regarding patient behavior, such as consumption of medication (i.e. a metabolic event), over a certain time period, e.g. see paragraphs [0024] and [0036]-[0037].), wherein each respective metabolic event in the plurality of metabolic events comprises (i) a timestamp of the respective metabolic event (The system tracks the time of each patient behavior, for example noting that the , the metabolic event further comprising at least one insulin medicament record from the at least one insulin medication administration device (The medication timing data tracked by the system may include administration of insulin, for example via an injection (i.e. the insulin medication administration device), e.g. see paragraphs [0045] and [0050].), and (ii) a first classification that is at least one of insulin regimen adherent and insulin regimen nonadherent (The system tracks insulin dosing as part of an insulin regimen, e.g. see paragraphs [0045] and [0050], and further indicates when a patient behavior is compliant (i.e. adherent) or not compliant (i.e. nonadherent), e.g. see paragraph [0042].); and 
communicating, for each respective subset in the plurality of subsets, a respective representation of adherence to the prescribed insulin medicament dosage regimen, the respective representation of adherence collectively based upon the first classification of metabolic events in the respective subset, thereby monitoring adherence to the prescribed insulin medicament dosage regimen for the subject over time (The system calculates various adherence scoring metrics over time, e.g. see e.g. see paragraphs [0051]-[0054], and includes a dashboard that displays (i.e. communicates) the patient compliance scores (i.e. a representation of adherence to the prescribed insulin medicament dosage regimen over time), e.g. see paragraph [0065].);
each respective metabolic event in the plurality of metabolic events is within a period of time (Each event falls within a particular time period, e.g. see paragraphs [0036] and [0064].),
the period of time spans a plurality of days (The system is capable of being configured to monitor adherence for any user-selected time period including a week (i.e. a plurality of days), e.g. see paragraph [0064].).
But Sudharsan does not explicitly teach the following:
(A)	classifying each respective metabolic event in the plurality of metabolic events, using a second classification, based upon the timestamp of the respective metabolic event, wherein the second classification is characterized by a temporal periodicity and includes a plurality of periodic elements; 
(B)	binning each respective metabolic event in the plurality of metabolic events on the basis of the second classification thereby obtaining a plurality of subsets of the plurality of metabolic events, wherein each respective subset of the plurality of metabolic events in the plurality of subsets is for a different periodic element in the plurality of periodic elements;
(C)	wherein each respective metabolic event in the plurality of metabolic events is a fasting event and the insulin medicament dosage regimen is a basal insulin medicament dosage regimen; or
(D)	wherein each respective metabolic event in the plurality of metabolic events is a meal event and the insulin medicament dosage regimen is a bolus insulin medicament dosage regimen;
(E)	pairing the device with at least one insulin administration device and at least one glucose sensor, and retrieving, via at least on data connection between the device and the at least one insulin administration device and at least one glucose sensor, the records comprising the first data set;
(F)	wherein the timestamp of the respective metabolic event comprises a timestamped glucose measurement comprising a timestamp of a measured clock time of the at least one glucose sensor at a time of measurement; and
 (G)	wherein the retrieving of the records comprising the first data set is performed periodically.
(A)-(B)	Nagasaki teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to monitor user activities, such as meals (i.e. a metabolic event), wherein the meals may be classified based on various factors, including the time of the meal (i.e. the second classification based upon the timestamp) and the type of the meal, for example any one of breakfast, lunch, dinner, snack, and drinking (i.e. a plurality of periodic elements), e.g. see paragraph [0310].  Furthermore, each of the meals is distinguished (i.e. binned) based on the timing (i.e. the second classification), such that each meal is oriented on a timeline, and wherein each meal may correspond to different type of meal (i.e. a different periodic element), e.g. see paragraphs [0311]-[0315].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Sudharsan to incorporate the categorizing of the events based on time as taught by Nagasaki in order to enable a user to easily grasp the dietary life of the user and an actual state of activities, e.g. see Nagasaki paragraph [0317], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Sudharsan to incorporate the fasting event and basal insulin regimen as taught by Sieber in order to enable the system of Sudharsan to process more types of insulin and glucose-related data, wherein fasting blood glucose is the most commonly performed test among insulin treated patients, e.g. see Sieber pg. 2, lines 10-13, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(D)-(E)		Duke teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to track events including meal events, e.g. see paragraph [0036], and further to track bolus insulin doses administered around the time of meal events, e.g. see paragraph [0055], to enable the system to offset a glucose rise due to the meal consumption.  Additionally, the system includes a continuous glucose monitor (CGM) (i.e. at least one glucose sensor), a therapy device such as an insulin pump (i.e. at least one insulin administration device), and a computing device (i.e. the device), e.g. see paragraph [0035], Fig. 2, wherein the CGM, the therapy device, and the computing device are in communication with each other via wireless links, e.g. see paragraph [0037], Fig. 2 – that is, the devices are paired with each other via the wireless communication links.  Furthermore, the CGM transmits the measured glucose values to the computing device, and the therapy delivery device also transmits data regarding administered insulin to the computer device, e.g. see paragraph [0036].	
prima facie obvious to one ordinarily skilled in the art of healthcare to modify Sudharsan to incorporate the meal event, bolus insulin regimen, and device pairing as taught by Duke in order to enable the system to offset a glucose rise due to the meal consumption, e.g. see Duke paragraph [0055], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner notes that the present claim language requires that the metabolic event is a fasting event and the prescribed insulin regimen is a basal insulin regimen or the metabolic event is a meal event and the prescribed insulin regimen is a bolus insulin regimen, and hence only one of the aforementioned conditions can be satisfied at any given time.  Hence, only one of Sieber and Duke would be required to teach the claim limitations, depending on which condition is satisfied.  Therefore, as shown above, the aforementioned limitations are addressed by either the combination of Sudharsan, Nagasaki, and Sieber, or the combination of Sudharsan, Nagasaki, and Duke, but in the interest of compact prosecution, Examiner will refer to this combination as “the combination of Sudharsan, Nagasaki, Sieber, Duke, and Keenan.”
(F)-(G)		Keenan teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to timestamp glucose values, e.g. see paragraphs [0081]-[0082], and further to track sensor glucose values and insulin delivered, wherein the glucose and insulin data are periodically retrieved by a control system, e.g. see paragraph [0098], to enable the system to account for anticipated variations in the user’s insulin response and provide greater control of a diabetic’s condition.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Sudharsan to incorporate the timestamping of 

Regarding Claim 2, the combination of Sudharsan, Nagasaki, Sieber, Duke, and Keenan teaches the limitations of Claim 1, and Sudharsan and Nagasaki further teach the following: The device of claim 1, wherein
each respective metabolic event in the plurality of metabolic events is within a period of time (Each event falls within a particular time period, e.g. see Sudharsan paragraphs [0036] and [0064].), 
the period of time spans a plurality of weeks (The system is capable of being configured to monitor adherence for any user-selected time period including a month (i.e. a plurality of weeks), e.g. see Sudharsan paragraph [0064].), 
the temporal periodicity is weekly (The system may re-evaluate the user’s compliance weekly, e.g. see Sudharsan paragraphs [0027] and [0037].), and 
each periodic element in the plurality of metabolic events is a different day in the seven days of the week (The events may be separated according to each day of the week, e.g. see Nagasaki Figs. 34-35.).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Sudharsan to incorporate sorting events 

Regarding Claim 5, the combination of Sudharsan, Nagasaki, Sieber, Duke, and Keenan teaches the limitations of Claim 1, and Sudharsan and Nagasaki further teach the following: The device of claim 1, wherein
the temporal periodicity is daily (The system may re-evaluate the user’s compliance daily, e.g. see Sudharsan paragraphs [0027] and [0037].), and 
each periodic element in the plurality of periodic elements is a different one of “breakfast,” “lunch,” and “dinner.” (The meal events may be separated according to a meal type, for example breakfast, lunch, dinner, snack, and drinking, e.g. see Nagasaki paragraph [0310].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Sudharsan to incorporate sorting events according to meal types as taught by Nagasaki in order to enable a user to easily grasp the dietary life of the user and an actual state of activities, e.g. see Nagasaki paragraph [0317], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 6, the combination of Sudharsan, Nagasaki, Sieber, Duke, and Keenan teaches the limitations of Claim 1, and Sudharsan and Nagasaki further teach the following: The device of claim 1, wherein
the temporal periodicity is weekly (The system may re-evaluate the user’s compliance weekly, e.g. see Sudharsan paragraphs [0027] and [0037].), and 
each periodic element in the plurality of periodic elements represents a different Page 5 of 8International Application No.: PCT/EP2017/065385meal in a set of 21 calendared weekly meals. (Each meal may be categorized according to a different meal type, for example, breakfast, lunch, dinner, snack, and drinking, e.g. see Nagasaki paragraph [0310], and furthermore each meal is distinguished from a different meal based on time, e.g. see Nagasaki paragraph [0310] – that is, it would have been obvious to track at least 21 meals because the system tracks each meal event at least over the course of a week, e.g. see Nagasaki Figs. 34-35, and it would have been obvious to one ordinarily skilled in the art that each day typically comprises at least three meals.).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Sudharsan to incorporate sorting events according to meal types as taught by Nagasaki in order to enable a user to easily grasp the dietary life of the user and an actual state of activities, e.g. see Nagasaki paragraph [0317], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 11, the combination of Sudharsan, Nagasaki, Sieber, Duke, and Keenan teaches the limitations of Claim 1, and Sudharsan further teaches the following: 
The device of claim 1, wherein the device includes a display (The system includes a display, e.g. see Sudharsan paragraph [0023].) and the communicating includes presenting each respective representation of adherence with the prescribed insulin medicament dosage regimen on the display (The system produces and displays medical adherence values (i.e. a representation of adherence to the prescribed insulin medicament dosage regimen over time), e.g. see Sudharsan paragraph [0065].). 

Regarding Claim 12, the combination of Sudharsan, Nagasaki, Sieber, Duke, and Keenan teaches the limitations of Claim 1, and Sudharsan further teaches the following: 
The device of claim 1, wherein the device is a mobile device (The system may be executed on a client device comprising a mobile phone, e.g. see Sudharsan paragraph [0023].). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Nagasaki, Sieber, Duke, and Keenan in view of Blinov (Pub. No. US 2015/0309675).

Regarding Claim 7, the combination of Sudharsan, Nagasaki, Sieber, Duke, and Keenan teaches the limitations of Claim 1, but does not explicitly teach the following:  
(A)	The device of claim 1, wherein the respective representation of adherence for each respective subset in the plurality of subsets is collectively represented as a continuous two-dimensional spiral timeline comprising a plurality of revolutions by the communicating, wherein 
(B)	the spiral timeline comprises a plurality of radial sectors, 
(C)	each revolution in the plurality of revolutions represents a period of the temporal periodicity, and 
(D)	each respective radial sector in the plurality of radial sectors is uniquely assigned a corresponding subset in the plurality of subsets.
(A)-(D)	Blinov teaches it was old and well known in the art of event tracking, at the effective filing date, for the system to generate a spiral timeline representation that indicates the times of various events, e.g. see paragraphs [0033]-[0037], Figs. 1-2, wherein the spiral timeline comprises a plurality of segments (i.e. radial sectors) representing time periods, for example an hour each, and wherein each revolution of the spiral represents a particular time period, for example 12 hours (i.e. a period of temporal periodicity), e.g. see Figs. 1-2.  Additionally, each segment (i.e. radial sector) may be color coded to correspond to a particular time of day, for example mornings and evenings (i.e. a plurality of subsets), e.g. see paragraph [0036].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Nagasaki, Sieber, Duke, and Keenan to incorporate displaying the event data on a spiral timeline as taught by Blinov in order to enable a user to visually identify the start and end time of an event without looking at the particular numerical time designations on a table or grid, e.g. see Blinov paragraphs [0003]-[0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 8, the combination of Sudharsan, Nagasaki, Sieber, Duke, and Blinov teaches the limitations of Claim 7, and Sudharsan further teaches the following:
The device of claim 7, the method further comprising computing a plurality of adherence values (The system calculates a plurality of compliance to dosage values (i.e. adherence values), e.g. see Sudharsan paragraphs [0042]-[0043].), wherein 
each respective adherence value in the plurality of adherence values represents a corresponding time window in a plurality of time windows (Each of the compliance to dosage values (i.e. the adherence values) correspond to at least one dosage consumed over a particular time period (i.e. a corresponding time window), for example a number of dosages consumed in a day, e.g. see Sudharsan paragraphs [0042]-[0043].), 
each respective time window in the plurality of time windows is of a same first fixed duration (The system monitoring may be over a particular period (i.e. a time window), for example daily, where each event is performed at a fixed interval (i.e. a same first fixed duration), for example every 6 hours, e.g. see Sudharsan paragraph [0035].  Furthermore, in the instance where the monitoring period comprises a week and the patient is to take a medication (i.e. a metabolic event) daily, e.g. see Sudharsan paragraph [0036], each time window may be considered to be of a fixed duration of one day each.), 
each respective adherence value in the plurality of adherence values is computed by dividing a number of insulin regimen adherent metabolic events by a total number of metabolic events in the plurality of metabolic events that have timestamps in the time window corresponding to the respective adherence value (The compliance to dosage values are calculated by dividing the number of compliant events by the total prescribed, for example where 8 out of 10 prescribed dosages were in compliance, a compliance dosage value of 0.8 is calculated, e.g. see Sudharsan paragraphs [0042]-[0043] and [0048].), and 
each respective adherence value in the plurality of adherence values is assigned to a respective radial sector in the plurality of radial sectors based upon a time period represented by the respective adherence value thereby forming, for each respective subset in the plurality of subsets, the respective representation of adherence with the prescribed insulin medicament dosage regimen (The compliance to dosage values are calculated for a specific time period, for example, a day, e.g. see Sudharsan paragraph [0048].  However, the method may be modified to apply to any user-selected time period (i.e. a respective radial sector), e.g. see Sudharsan paragraph [0064].).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Nagasaki, Sieber, Duke, Keenan, and Blinov in view of Creswell (Pub. No. US 2013/0317840).
Regarding Claim 9, the combination of Sudharsan, Nagasaki, Sieber, Duke, Keenan, and Blinov teaches the limitations of Claim 8
(A)	The device of claim 8, wherein each respective adherence value in the two-dimensional spiral timeline is color coded as a function of an absolute value of Page 6 of 8International Application No.: PCT/EP2017/065385the respective adherence value. 
(A)	Creswell teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a patient adherence rate, e.g. see paragraph [0470], wherein the patient adherence rate may be colored based on the numerical value, e.g. see paragraphs [0472] and [0519], to indicate a patient status, for example an alert status.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Nagasaki, Sieber, Duke, Keenan, and Blinov to incorporate the color coding of the patient data as taught by Creswell in order to indicate a patient status, for example an alert status, e.g. see Creswell paragraph [0519], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Nagasaki, Sieber, Duke, Keenan, and Blinov in view of Sprague (Pub. No. US 2014/0310598).
Regarding Claim 10, the combination of Sudharsan, Nagasaki, Sieber, Duke, Keenan, and Blinov teaches the limitations of Claim 7, but does not explicitly teach the following:  
(A)	The device of claim 7, wherein the continuous two-dimensional spiral is an Archimedean spiral or a logarithmic spiral. 

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Nagasaki, Sieber, Duke, Keenan, and Blinov to incorporate the Archimedean spiral as taught by Sprague in order to maximize the field of view enabling a user to view and easily access portions of the timeline, e.g. see Sprague paragraph [0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Nagasaki, Sieber, Duke, and Keenan in view of Bashan (Pub. No. US 2009/0253970).
Regarding Claim 13, the combination of Sudharsan, Nagasaki, Sieber, Duke, and Keenan teaches the limitations of Claim 1, but does not explicitly teach the following: The device of claim 1, the method further comprising:
(A)	obtaining a second data set, the second data set comprising a plurality of autonomous glucose measurements of the subject and, for each respective autonomous glucose measurement in the plurality of autonomous glucose measurements, a timestamp representing when the respective measurement was made; 
(B)	classifying each respective autonomous glucose measurement in the plurality of autonomous glucose measurements, using the second classification, based upon the timestamp of the respective autonomous glucose measurement; and wherein 
(C)	the communicating further communicates, for each respective subset in the plurality of subsets, those values of autonomous glucose measurements in the plurality of autonomous glucose measurements that have been classified into the same periodic element in the plurality of periodic elements that the respective subset represents.
(A)-(C)	Bashan teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to monitor events including blood glucose measurements, e.g. see paragraph [0044], wherein the blood glucose measurements are further tagged (i.e. classified) based on the time of the measurement (i.e. the second classification), e.g. see paragraphs [0067]-[0076].  Furthermore, the system displays (i.e. communicates) the current blood glucose level measurement to a user, e.g. see paragraph [0049], Fig. 2.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Nagasaki, Sieber, Duke, and Keenan to incorporate tracking and categorizing blood glucose measurements as taught by Bashan because the system of Sudharsan is already configured to obtain data from a blood sugar level monitor, e.g. see Sudharsan paragraph [0024], and in order to enable a user to better identify dynamic trends in blood-glucose-levels and improve diabetes control in patients, e.g. see Bashan paragraphs [0007] and [0010], and because doing so could be readily and easily .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Nagasaki, Sieber, Duke, Keenan, and Bashan in view of Kehr (Pub. No. US 2013/0218588).
Regarding Claim 14, the combination of Sudharsan, Nagasaki, Sieber, Duke, Keenan, and Bashan teaches the limitations of Claim 13, and Sudharsan and Bashan further teach the following:
The device of claim 13, the device further comprising a wireless receiver, and wherein the second data set is obtained wirelessly from a glucose sensor (The glucose measurement data is obtained from a glucose sensor, e.g. see Sudharsan paragraph [0024], wherein the data may be transmitted wirelessly, e.g. see Bashan paragraphs [0054] and [0059].).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Nagasaki, Sieber, Duke, and Keenan to incorporate obtaining the blood glucose measurements wirelessly as taught by Bashan in order to enable a user to better identify dynamic trends in blood-glucose-levels and improve diabetes control in patients, e.g. see Bashan paragraphs [0007] and [0010], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
But the combination of Sudharsan, Nagasaki, Sieber, Duke, Keenan, and Bashan does not explicitly teach the following:
(A)	wherein the glucose sensor is affixed to the subject.
(A)	Kehr teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to monitor patient adherence to a treatment regimen including insulin, e.g. see paragraphs [0061]-[0062] and [0137]-[0138], wherein the system further includes gathering blood glucose data from a blood glucose monitor attached (i.e. affixed) to the patient, e.g. see paragraphs [0137]-[0138], to provide for real-time patient monitoring and management of health status.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Nagasaki, Keenan, and Bashan to incorporate the patient-worn glucose monitor as taught by Kehr because the system of Sudharsan is already configured to obtain data from a blood sugar level monitor, e.g. see Sudharsan paragraph [0024], and in order to provide for real-time patient monitoring and management of health status, e.g. see Kehr paragraph [0140], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686